REVERSE the order granting the motion to dismiss AND
                REMAND for proceedings consistent with this order. 1


                                                                                        , J.




                                                            Saitta



                PARRAGUIRRE, J., concurring:
                            For the reasons stated in the SFR Investments Pool 1, LLC v.
                U.S. Bank, NA., 130 Nev. , 334 P.3d 408 (2014), dissent, I disagree
                that respondent lost its lien priority by virtue of the homeowners
                association's nonjudicial foreclosure sale. I recognize, however, that SFR
                Investments is now the controlling law and, thusly, concur in the
                disposition of this appeal.


                                                              lisbamACknarrim=3,4J.
                                                            Parraguirre


                cc: Hon. Mark R. Denton, District Judge
                     Law Offices of Michael F. Bohn, Ltd.
                     Akerman LLP/Las Vegas
                     Ballard Spahr, LLP
                     Eighth District Court Clerk



                      'The injunction imposed by our March 3, 2014, order is vacated.




SUPREME COURT
        OF
     NEVADA
                                                    2
(0) 1947A